NO. 12-19-00103-CR

                                IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

 CLYDE THOMAS DEVENDORF,                                      §       APPEAL FROM THE 369TH
 APPELLANT

 V.                                                           §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                                     §       CHEROKEE COUNTY, TEXAS

                                          MEMORANDUM OPINION
                                              PER CURIAM
         Clyde Thomas Devendorf appeals from the denial of a motion to suppress in trial court
cause number 20126. On February 12, 2019, the trial court signed an order barring prosecution in
cause number 20126. The order states that the trial court “took in consideration this case pursuant
to section 12.45 Texas Penal Code in Cause Number 20968” and “prosecution is barred for any
offense in this cause pursuant to Section 12.45(c)[.]”1 On March 11, Appellant filed a notice of
appeal in cause number 20126. His docketing statement identifies the type of judgment as “other”
and February 12 as the date the trial court imposed or suspended sentence in open court or the date
the trial court entered an appealable order. The record does not contain a written order on the
motion to suppress, a final judgment of conviction in cause number 20126, or a certificate of the
right to appeal in cause number 20126. 2


         1
           “A person may, with the consent of the attorney for the state, admit during the sentencing hearing his guilt
of one or more unadjudicated offenses and request the court to take each into account in determining sentence for the
offense or offenses of which he stands adjudged guilty.” TEX. PENAL CODE ANN. § 12.45(a) (West 2019). “If a court
lawfully takes into account an admitted offense, prosecution is barred for that offense.” Id. § 12.45(c).
          2
            “The trial court shall enter a certification of the defendant’s right of appeal each time it enters a judgment
of guilt or other appealable order other than an order appealable under Code of Criminal Procedure Chapter 64.” TEX.
R. APP. P. 25.2(a)(2). When the defendant is the appellant, the record must include a certification of the defendant’s
right of appeal. TEX. R. APP. P. 25.2(d). An appeal must be dismissed if a certification that shows the defendant has
the right of appeal has not been made part of the record. Id.
       On March 29, the Clerk of this Court notified Appellant that the record failed to show this
Court’s jurisdiction, i.e., there is no final judgment or appealable order contained therein or the
order being appealed is not an appealable order. The notice further informed Appellant that the
appeal would be dismissed unless the record was amended on or before April 29 to show this
Court’s jurisdiction. In response, Appellant states that (1) his appeal in cause number 20126 was
timely filed on March 11, (2) a trial court certification was filed in cause number 20968, which
reflected he waived the right of appeal, but there is no such waiver in cause number 20126, and
(3) the trial court granted his motion to suppress in part and denied it in part, but never signed an
order reflecting its ruling. He requested that this Court direct the trial court to provide a written
order on the motion to suppress and a certification of his right to appeal. Appellant’s response
does not address the lack of a final judgment of conviction or other appealable order and does not
explain how a ruling on the pretrial motion to suppress suffices as an appealable order absent a
final judgment of conviction.
       In criminal cases, unless expressly authorized by statute, appellate courts have jurisdiction
to review only final judgments. See Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App.
2008) (standard for determining jurisdiction is not whether appeal is precluded by law but whether
appeal is authorized by law); see also Young v. State, No. 12-06-00189-CR, 2006 WL 1699585,
at *1 (Tex. App.—Tyler June 21, 2006, no pet.) (mem. op. not designation for publication). No
jurisdiction has been granted by law permitting appellate courts to immediately review an order
denying a defendant’s motion to suppress. Young v. State, No. 12-06-00189-CR, 2006 WL
1699585, at *1 (Tex. App.—Tyler June 21, 2006, no pet.) (mem. op., not designated for
publication); see Bradshaw v. State, No. 05-18-00960-CR, 2018 WL 6427280, at *1 (Tex. App.—
Dallas Dec. 6, 2018, no pet.) (mem. op., not designated for publication) (State may appeal order
granting pretrial motion to suppress, but no corresponding provision entitles a defendant to appeal
the denial of such a motion); see also McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort
Worth 1996, no pet.). Rather, denial of a defendant’s motion to suppress is not appealable absent
a judgment of conviction. Young, 2006 WL 1699585, at *1; see McKown, 915 S.W.2d at 161.
       As previously stated, the record contains no final judgment of conviction in cause number
20126. Nor does an order barring prosecution under Section 12.45 of the Texas Penal Code
constitute a separately appealable order or a judgment of conviction. See Rush v. State, No. 14-
09-00434-CR, 2009 WL 1975617, at *2 (Tex. App.—Houston [14th Dist.] July 9, 2009, no pet.)



                                                 2
(mem. op., not designated for publication) (order issued under Section 12.45 is not a separately
appealable order); see also Zedlitz v. State, No. 12-07-00311-CR, 2007 WL 2782758, at *1 (Tex.
App.—Tyler Sept. 26, 2007, no pet.) (mem. op., not designated for publication) (judgment on plea
in bar is not a judgment of conviction; rather, it bars prosecution for the offense admitted by the
defendant under Section 12.45); Lackie v. State, 70 S.W.3d 344, 345 (Tex. App.—Waco 2002, no
pet.) (no statute vests an appellate court with jurisdiction over an appeal from an order issued under
Section 12.45).
         Accordingly, because the record does not contain a final judgment or appealable order,
Appellant’s appeal of the ruling on his motion to suppress is interlocutory. Thus, even a signed
order on the motion to suppress would not vest this Court with jurisdiction, as no statute confers
upon this Court the jurisdiction to consider an appeal from an order denying a defendant’s motion
to suppress. See Young, 2006 WL 1699585, at *1; see also Bradshaw, 2018 WL 6427280, at *1.
For this reason, we dismiss the appeal for want of jurisdiction.
Opinion delivered May 15, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 15, 2019


                                         NO. 12-19-00103-CR


                                CLYDE THOMAS DEVENDORF,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                Appeal from the 369th District Court
                           of Cherokee County, Texas (Tr.Ct.No. 20126)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.